IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,902-01


                        EX PARTE RAY EDWARD DIXON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1383372-A IN THE 174TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam. Keasler and Yeary, JJ. concur.

                                           OPINION

       Applicant pleaded guilty and was convicted of possession of a controlled substance and

sentenced to three years’ imprisonment. He did not appeal his conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that his plea was involuntary because he was not made aware of a lab

report showing that he possessed less than the required four grams of controlled substance to sustain

the charge. Based on the record, the trial court has determined that Applicant’s plea was involuntary.

       Relief is granted. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014), Brady v. United

States, 397 U.S. 742 (1970). The judgment in cause number 1383372 in the 174th District Court of
                                                                                                  2

Harris County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County

to answer the charges as set out in the indictment. The trial court shall issue any necessary bench

warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: February 26, 2020
Do not publish